SUPERIOR COURT
                                      OF THE
                                STATE OF DELAWARE
PAUL R. WALLACE                                                    NEW CASTLE COUNTY COURTHOUSE
     JUDGE                                                           500 N. KING STREET, SUITE 10400
                                                                      WILMINGTON, DELAWARE 19801
                                                                             (302) 255-0660



                            Date Decided: September 3, 2021
                            Date Issued: September 10, 2021

Mr. Anthony A. Figliola, Jr., Esq.                 Mr. John W. Downs, Esquire
Greto Law                                          Department of Justice
715 N. Tatnall Street                              Deputy Attorney General
Wilmington, Delaware 19801                         820 N. French Street, 7th Floor
                                                   Wilmington, Delaware 19801

RE:    State of Delaware v. Anthony Dale
       ID No. 1909010294

Dear Counsel:
       This Letter Order memorializes the Court’s ruling made at the September 3,
2021 status conference with respect to Defendant Anthony Dale’s Motion to
Subpoena Records and Conduct an In Camera Review. Mr. Dale’s motion is
granted, but pursuant to Burns v. State and its progeny, is limited in scope to
safeguard the witness, Indi Islam’s, privacy interests in her confidential medical or
other treatment records.1 In balancing Mr. Dale’s Sixth Amendment confrontation
right with Ms. Islam’s privacy rights in her protected medical or other treatment
records, the permissible scope of production includes only those portions of the
records that: (1) discuss her memory, or lack thereof, of the crimes central to this
case; and (2) any diagnosis and/or subsequent treatment following her broken jaw
injury and any memory loss associated therewith.


1
    Burns v. State, 968 A.2d 1012 (Del. 2009) (en banc).
State of Delaware v. Anthony Dale
ID No. 1909010294
September 10, 2021
Page 2 of 11


                    I. FACTUAL AND PROCEDURAL BACKGROUND
     A. THE PARTIES
            The Motion to Subpoena Records was originally filed by Mr. Dale’s co-
defendant, Maleke Brittingham.2 Mr. Dale joined in this motion.3 Mr. Brittingham
later entered into a plea agreement and is currently awaiting sentencing.4 Mr. Dale
remains the sole active defendant in this case, and accordingly, remains the sole party
pursuing the production of documents set forth in the original Motion to Subpoena
Records.
            Ms. Indi Islam is a co-defendant in this matter who also entered into a plea
agreement with the State.5 She pleaded guilty to Attempted Murder in the Second
Degree, with an agreement to testify in the trial of her co-defendants, Messrs. Dale
and Brittingham.6 As such, Ms. Islam is a key State witness against Mr. Dale.
            Mr. Dale seeks to obtain healthcare and other treatment records from certain
identified providers of healthcare or related treatment services to Ms. Islam; such
treatment occurring after the Printz Market shooting. Those providers are: (1) State
of Delaware Department of Correction (DOC); (2) Christiana Care Health Services
(CCHS); (3) Psychotherapeutic Services/Madre House Transitional Housing; and

2
   Mot. to Subpoena Records, State v. Maleke Brittingham, ID No. 1909010295 (Del. Super. Ct.
Feb. 13, 2021).
3
      Letter to Join, State v. Anthony L. Dale, ID No. 1909010294 (Del. Super. Ct. Apr. 27, 2020).
4
      Plea Agreement and TIS Guilty Plea Form, State v. Maleke Brittingham, ID No. 1909010295
    (Del. Super. Ct. June 25, 2020).
5
      Mot. to Subpoena, Appx. 2, Ex. E, Indi Islam Plea Agreement.
6
      Id.
State of Delaware v. Anthony Dale
ID No. 1909010294
September 10, 2021
Page 3 of 11


(4) the YWCA Delaware Home-Life Management Center.
     B. THE RELEVANCE OF MS. ISLAM’S MEDICAL AND TREATMENT RECORDS
           On June 7, 2013, the Printz Market at 2715 Governor Printz Boulevard in
Wilmington was robbed by three men.7 During the robbery, two men were shot—
one of them, Anthony Berry, fatally.8 Soon thereafter, on June 19, 2013, Mr. Dale
was arrested by the Wilmington Police Department for firearms charges.9 When
questioned, Mr. Dale told police that his cousin, Maleke Brittingham, had borrowed
his firearm, thereby implicating him in the Printz Market shooting.10         Police
subsequently searched both Mr. Brittingham’s and Mr. Dale’s apartments, but no
evidence was found that could link either of them to the slaying of Anthony Berry.11
After the fruitless searches, the case went cold for about five years when, in May of
2018, police had occasion to interview Ms. Islam.12
           Ms. Islam had numerous conversations with Wilmington police investigators
during the summer of 2018 that ultimately led to her admitting her involvement in
the 2013 Printz Market robbery.13 During Ms. Islam’s several interviews with


7
     Mot. to Subpoena, p. 1.
8
     Id.
9
     Id.
10
     Id.
11
     Id.
12
     Id. at 1-2.
13
     Id. at 2.
State of Delaware v. Anthony Dale
ID No. 1909010294
September 10, 2021
Page 4 of 11


investigators—the content of which Mr. Dale suggests are inconsistent in the
reporting of details and also evidence questionable periods of lucidity—she
identified and described Mr. Dale’s and Mr. Brittingham’s involvement in the Printz
Market murder.14 Ms. Islam was charged for her own involvement in the robbery
and has pleaded guilty to Attempted Murder in the Second Degree, with an
agreement to testify in the trial of Messrs. Dale and Brittingham.15 As a condition
of her plea, she is to complete a substance abuse evaluation and adhere to any
prescribed treatment plan.16
         Ms. Islam’s piecemeal interviews spanned the course of a few months and
were conducted in numerous locations, including Baylor Women’s Correctional
Institution (BWCI), the YWCA shelter, the police station, and the Madre House.17
Prior to investigators’ first interview with Ms. Islam at BWCI, she had recently been
admitted to a CCHS hospital for treatment of a broken jaw resulting from an alleged
assault.18 While trying to provide investigators with details related to her broken
jaw, she had difficulty remembering the night, as she was dazed when she fell to the
ground.19 She conveys that after being hit, she got dizzy, spun around, fell face-



14
     Id. at 2-4.
15
     Id. at 4.
16
     Mot. to Subpoena, Appx. 2, Ex. E, Indi Islam Plea Agreement.
17
     Mot. to Subpoena, pp. 2-4.
18
     Mot. to Subpoena, Appx. 1, Ex. A, Indi Islam Timeline, p. 1.
19
     Id. at Appx. 1, Ex. C, May 15, 2018 Interview of Indi Islam, p. 3.
State of Delaware v. Anthony Dale
ID No. 1909010294
September 10, 2021
Page 5 of 11


down, and blacked out.20 Reportedly, her ride to the hospital, her stay at the hospital,
and subsequent discharge from the hospital are difficult for her to remember.21
Likewise, Ms. Islam’s recitation of events surrounding the 2013 Printz Market
robbery follow in a similar pattern and at times appear contradictory. As such, the
reliability of her recollection of events has been called into question by Mr. Dale.
           Though Ms. Islam’s jaw injury—and any lingering effects thereafter—
occurred five years after the Printz Market robbery, her ability to recall events prior
to the injury undoubtedly raises concerns about the reliability and consistency of her
statements to investigators. Thus, a limited inquiry into her health and treatment
records in camera is necessary to protect Mr. Dale’s Sixth Amendment right of
confrontation right and to ensure his ability to engage an effective cross-examination
of this witness.
                                        II. DISCUSSION
     A. GUIDANCE     UNDER BURNS AND WOOD COUNSELS WHEN AN IN CAMERA
           REVIEW OF PRIVILEGED AND CONFIDENTIAL RECORDS IS APPROPRIATE.

           When seeking production of records in which a third-party has a privacy
interest, a criminal defendant must make a “‘plausible showing’ that the information
he is seeking is relevant and material.”22 Too, that defendant must specifically
identify the types and kinds of records sought, as well as a compelling basis for the
request.23 And, when articulating a compelling basis for the request, he must satisfy

20
     Id. at Appx. 2, Ex. D, June 11, 2018 Interview of Indi Islam, p. 28.
21
     Id. at 29-30.
22
     Burns, 968 A.2d at 1025.
23
     Id.
State of Delaware v. Anthony Dale
ID No. 1909010294
September 10, 2021
Page 6 of 11


the Court that he is not just “embarking on a fishing expedition into the witness’s
medical or psychological history.”24 Upon such a showing, the Court will issue a
subpoena for the records to be returned to the Court for an in camera review, where
the Court will determine whether and which records are relevant and material to the
defendant’s case.25 The process of an in camera inspection of a witness’s privileged
medical records enables the Court to engage in a balancing of protecting the
witnesses’ right to privacy and confidentiality and protecting the defendant’s
constitutional confrontation right.26
           Delaware Criminal Rule 17(c) is, in all relevant respects, consistent with its
analog in the Federal Rules of Criminal Procedure. And both are properly invoked
to seek evidence or documents that are admissible at trial.27 Rule 17(c) provides for
the usual subpoena duces tecum or subpoena ad testificandum. It does not, however,
provide an additional means of broad discovery.28 Accordingly, Rule 17(c) is the
vehicle that allows the Court, in a very narrow set of circumstances, to “direct that
books, papers, documents or objects designated in the subpoena be produced” in
camera for the Court’s inspection and review to determine if they are due to the
parties and their attorneys.29

24
     Id. at 1025-26.
25
     State v. Wood, 2007 WL 441953 at *6 (Del. Super. Ct. Feb. 1, 2007).
26
     Id.
27
     Id. at *2-3.
28
     Id. at *3.
29
     Id. at *2.
State of Delaware v. Anthony Dale
ID No. 1909010294
September 10, 2021
Page 7 of 11


           On this score, the three-prong framework articulated by this Court in State v.
Wood (echoing Burns) governs when an in camera review is appropriate. That
requires a defendant to: (1) identify precisely the records he is seeking and to assert
a compelling basis for the request; (2) attempt to procure the consent of the
victim/witness for release of the records before resorting to Rule 17 or the Court;
and, (3) demonstrate with specificity that the information he is seeking is relevant
and material to his defense.30
           1. Dale has precisely identified the records to be produced and has
              stated a compelling basis for his request.
           In Wood, the Court found the first prong of the framework was not met
because the defendant made “no showing of precisely which records the defense is
seeking by the subpoena.”31 Because Wood issued a broad blanket request for the
victims’ records under Rule 17(c) he could not meet the precision requirement.32
           Conversely, in Burns, our Supreme Court found the defendant did meet this
requirement because his request seeking “only the factual information contained in
[the] therapy records” was “sufficiently precise and narrow.”33                   Burns also
established that his compelling justification for the records was to use them for
impeachment purposes.34 There, “[t]he crimes with which he was charged had

30
     Id. at *5-6.
31
    Id. at *7. The Court also discussed the timing of Wood’s request, which is of no moment
here. Id.
32
     Id.
33
     Burns, 968 A.2d at 1026.
34
     Id.
State of Delaware v. Anthony Dale
ID No. 1909010294
September 10, 2021
Page 8 of 11


occurred years before, there was no physical evidence, the victims had made
arguably inconsistent factual statements, and . . . the case would turn largely on the
jury’s determination of credibility.”35 Burns made a plausible showing that any prior
relevant factual inconsistencies by the witnesses could only be determined from an
in camera inspection of the witnesses’ confidential medical records.36
           Here Mr. Dale has met the first Wood requirement. He has specifically
requested Ms. Islam’s treatment records from CCHS, Madre House, the DOC, and
the YWCA.37 But on this point, the Court finds the only records permitted to be
produced are those limited to Ms. Islam’s discussions of her memory, or lack thereof,
of the events in question, and of any diagnosis and/or subsequent treatment
following her broken jaw injury that suggest a resultant lack of memory or ability to
recall.
           Second, Mr. Dale asserts the records are necessary for impeachment purposes
because they may “bring to light Islam’s tendency to abuse substances and have
memory issues, as well as any mental health issues that may affect her ability to be
a credible witness.”38 A fair reading of the record thus far aligns this case more with
Burns than Wood: Mr. Dale’s charged crimes occurred years ago, Ms. Islam has
reportedly made numerous inconsistent factual statements, her testimony is critical




35
     Id.
36
     Id.
37
     Mot. to Subpoena, p. 11.
38
     Id.
State of Delaware v. Anthony Dale
ID No. 1909010294
September 10, 2021
Page 9 of 11


to the State’s case, and the case could turn largely on the jury’s determination of her
credibility.
           2. Dale has first attempted to procure the victim’s consent for the
              release of records prior to seeking judicial intervention.
           The second requirement under Wood is clear and to the point—either the
defendant did or didn’t seek and receive the victim’s consent for production of
records in which she may have a privacy inerest. Here, Mr. Dale asserts he requested
the relevant materials from the State but never received them.39 Similarly, Mr. Dale
avers he also requested the records from Ms. Islam’s counsel directly, who at the
time of the motion, responded but has not provided the requested records.40 Given
the circumstance, the Court deems these efforts sufficient under Wood.
           3. Dale has demonstrated with specificity the records sought are
              relevant and material to his defense.
           In Wood, the Court found the defendant did not meet the third prong of the
test because he failed to make a showing of what he expected the records to
establish.41 There, the defendant was charged with eighteen counts of first-degree
rape and two counts of continuous sexual abuse of a child—both crimes involving
minor victims.42 In his subpoenas, and pursuant to Del. Crim. R. 17(c), Wood
broadly sought any and all treatment and counseling records from two entities


39
     Id.
40
     Id.
41
     Wood, 2007 WL 441953 at *7.
42
     Id. at *1.
State of Delaware v. Anthony Dale
ID No. 1909010294
September 10, 2021
Page 10 of 11


regarding his victims and their families with nothing more.43 There, the Court found
the request too broad to establish what the defendant expected the records to provide
in assistance of his defense.44
           The Burns court held that a defendant’s burden to meet the third requirement
compels a “‘plausible showing’ that the records sought are material and relevant.”45
Such a showing need convince the Court “that the defendant is not embarking on a
‘fishing expedition’ into the witness’ medical or psychological history.”46 Burns
made a plausible showing that the witnesses’ confidential records could contain
factual inconsistencies and were relevant and material because “(i) the [victims] had
prepared detailed notes of their alleged abuse and destroyed those notes after their
[Child Advocacy Center] interviews, and (ii) the [victims] presumably had discussed
their interviews at length with their therapist.”47
           Here, Mr. Dale satisfies the third prong of the Burns-Wood test because he has
identified the relevant healthcare providers, the relevant records, and has
substantially demonstrated how each record may be material to his defense. In turn,
the Court finds that any record indicating significant long-term memory loss after
her mandible injury, or any record that relates to Ms. Islam’s discussion of the crimes
central to this case, are no doubt relevant and material to Mr. Dale’s defense.


43
     Id.
44
     Id. at *7.
45
     Burns, 968 A.2d at 1025.
46
     Id.
47
     Id. at 1026.
State of Delaware v. Anthony Dale
ID No. 1909010294
September 10, 2021
Page 11 of 11


                                III. CONCLUSION
      Because Mr. Dale made the requisite showings, production of certain of Ms.
Islam’s records for an in camera review is proper. And so, Mr. Dale’s Motion to
Subpoena Records and Conduct an In Camera Review is GRANTED. As discussed
throughout, the limited portions of the records to be produced include only those
documents that pertain to Ms. Islam’s discussions of her memory, or lack thereof, of
the events in question, and any diagnosis and/or subsequent treatment following her
broken jaw injury and any memory loss associated therewith.
      The records subpoenaed under Rule 17 will be returnable to this Court for an
in camera inspection whereby the Court will determine which records are relevant
and material to the defendant’s case and therefore subject to production under Burns
and Wood. Mr. Dale’s counsel shall provide the dates of service or admission for
each treatment provider or entity no later than September 30, 2021. The subpoenas
shall issue immediately thereafter.
      IT IS SO ORDERED.
                                                   _______________________
                                                   Paul R. Wallace, Judge
cc: All Counsel via File and Serve